DELTA OIL & GAS, INC. CERTIFICATION PURSUANT TO 19 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Delta Oil & Gas, Inc. (the “Company”) on Form 10-K/A for the year ended December31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christopher Paton-Gay, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Christopher Paton-Gay Christopher Paton-Gay Chief Executive Officer October 16, 2009 A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Delta Oil & Gas, Inc. and will be retained by Delta Oil & Gas, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
